Exhibit 10.1

 

--------------------------------------------------------------------------------

SONIC SOLUTIONS

 

LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

1.

   DEFINITIONS AND CONSTRUCTION    1      1.1    Definitions    1      1.2   
Accounting Terms    10

2.

   LOAN AND TERMS OF PAYMENT    10      2.1    Advances    10      2.2   
Letters of Credit    11      2.3    Payments    12      2.4    Crediting
Payments    13      2.5    Fees    13      2.6    Conversion/Continuation of
Advances    13      2.7    Additional Requirements/Provisions Regarding LIBOR
Rate Advances    14      2.8    Term    16

3.

   CONDITIONS OF CREDIT EXTENSIONS    16      3.1    Conditions Precedent to
Initial Credit Extension    16      3.2    Conditions Precedent to all Credit
Extensions    17

4.

   CREATION OF SECURITY INTEREST    17      4.1    Grant of Security Interest   
17      4.2    Delivery of Additional Documentation Required    17      4.3   
Right to Inspect    17

5.

   REPRESENTATIONS AND WARRANTIES    18      5.1    Due Organization and
Qualification    18      5.2    Due Authorization; No Conflict    18      5.3   
No Prior Encumbrances    18      5.4    Bona Fide Accounts    18      5.5   
Merchantable Inventory    18      5.6    Intellectual Property    18      5.7   
Name; Location of Chief Executive Office    18      5.8    Litigation    18     
5.9    No Material Adverse Change in Financial Statements    19      5.10   
Solvency, Payment of Debts    19      5.11    Regulatory Compliance    19     
5.12    Environmental Condition    19      5.13    Taxes    19      5.14   
Subsidiaries    19      5.15    Government Consents    20      5.16   
Investment Accounts    20      5.17    Full Disclosure    20

6.

   AFFIRMATIVE COVENANTS    20      6.1    Good Standing    20      6.2   
Government Compliance    20      6.3    Financial Statements, Reports,
Certificates    20      6.4    Taxes    21



--------------------------------------------------------------------------------

     6.5    Insurance    21      6.6    Intellectual Property    21      6.7   
Financial Covenants    21      6.8    Operating and Depository Accounts    22  
   6.9    Guaranties    22      6.10    Further Assurances    22

7.

   NEGATIVE COVENANTS    22      7.1    Dispositions    22      7.2    Change in
Business    22      7.3    Mergers or Acquisitions    23      7.4   
Indebtedness    23      7.5    Encumbrances    23      7.6    Distributions   
23      7.7    Investments    23      7.8    Transactions with Affiliates    23
     7.9    Subordinated Debt    23      7.10    Compliance    23

8.

   EVENTS OF DEFAULT    24      8.1    Payment Default    24      8.2   
Covenant Default    24      8.3    Material Adverse Change    24      8.4   
Attachment    24      8.5    Insolvency    24      8.6    Other Agreements    25
     8.7    Judgments    25      8.8    Guaranty    25      8.9   
Misrepresentations    25

9.

   BANK’S RIGHTS AND REMEDIES    25      9.1    Rights and Remedies    25     
9.2    Power of Attorney    26      9.3    Accounts Collection    27      9.4   
Bank Expenses    27      9.5    Bank’s Liability for Collateral    27      9.6
   Remedies Cumulative    27      9.7    Demand; Protest    27

10.

   NOTICES    27

11.

   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    28

12.

   GENERAL PROVISIONS    29      12.1    Successors and Assigns    29



--------------------------------------------------------------------------------

   

12.2

   Indemnification    29    

12.3

   Time of Essence    29    

12.4

   Severability of Provisions    29    

12.5

   Amendments in Writing, Integration    29    

12.6

   Counterparts    29    

12.7

   Survival    30    

12.8

   Confidentiality    30

 

EXHIBIT A

  Advance Request Form

EXHIBIT B

  Libor Rate Conversion/Continuation Certificate

EXHIBIT C

  Form of Revolving Promissory Note

EXHIBIT D

  Compliance Certificate



--------------------------------------------------------------------------------

This LOAN AND SECURITY AGREEMENT (“Agreement”) is entered into as of December
13, 2004 by and between UNION BANK OF CALIFORNIA, N.A. (“Bank”) and SONIC
SOLUTIONS (“Borrower”).

 

RECITALS

 

Borrower desires to obtain credit from Bank from time to time. This Agreement
sets forth the terms on which Bank will advance credit to Borrower, and Borrower
will repay the amounts owing to Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations not evidenced by
Instruments or Chattel Paper owing to Borrower arising out of the sale or lease
of goods or the rendering of services by Borrower, whether or not earned by
performance, and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower.

 

“Advance” or “Advances” means a cash advance under the Revolving Facility.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, general partners and limited partners.

 

“Average Quarterly Balance” means the amount derived from adding the Daily
Balance for each day in the quarter and dividing by the number of days in the
quarter.

 

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation and
negotiation of the Loan Documents; and Bank’s reasonable attorneys’ fees and
expenses incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), whether or not suit is brought.

 

“Base Rate” means the higher of the Federal Funds rate as in effect from time to
time plus one half of one percent (0.5%) or the rate of interest most recently
announced from time to time by Bank as its United States Dollar “reference
rate”, which rate may or may not be the lowest rate made available by Bank.

 

1



--------------------------------------------------------------------------------

“Base Rate Advances” means any Advances made or a portion thereof on which
interest is payable based on the Base Rate in accordance with the terms hereof.

 

“Borrower’s Books” means all of Borrower’s books and records, including ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer data or tape files
containing such information.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Change in Control” means a transaction or circumstance in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of Borrower
ordinarily entitled to vote in the election of directors, empowering such
“person” or “group” to elect a majority of the Board of Directors of Borrower,
who did not have such power before such transaction.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code.

 

“Collateral” means the property described on Exhibit A attached hereto.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend or other obligation, in each case, of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit issued
for the account of that Person; and (iii) all obligations arising under any
interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement, and provided further that such
amount shall be without duplication of the principal obligation being supported
in the case of obligations of Subsidiaries already consolidated into Borrower’s
financial statements.

 

“Copyrights” means all copyright rights, applications, and registrations and
like protections in each work or authorship and derivative work thereof.

 

“Credit Extension” means each Advance, Letter of Credit or any other extension
of credit by Bank for the benefit of Borrower hereunder.

 

2



--------------------------------------------------------------------------------

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrower and its Subsidiaries, as at such date, plus, to the
extent not already included therein, all outstanding Credit Extensions
(including the face amount of outstanding Letters of Credit as to which the
beneficiary is entitled to request a draw within 12 months of the date of
measurement) to the extent such Credit Extensions exceed the Revolving Line in
effect on the anniversary of the Closing Date following the date of measurement.

 

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

 

“EBITDA” means, for any period, the sum of consolidated net income of Borrower
and its Subsidiaries for such period plus, to the extent deducted in determining
consolidated net income, interest expense for such period, income tax expense
for such period, depreciation, amortization expense and other non-cash expenses
for such period, in each case measured in accordance with GAAP. The calculation
of EBITDA for the quarters ending December 2004 and March 2005 shall exclude
restructuring charges incurred in connection with the Roxio Acquisition of up to
$2,500,000.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“Federal Funds Rate” means the federal funds rate that appears in The Wall
Street Journal Money Rates as of the date of any calculation thereof.

 

“Funded Debt” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, (excluding trade payables and other
obligations incurred in connection with the purchase of goods and services in
the ordinary course of business) including without limitation reimbursement and
other obligations with respect to surety bonds and letters of credit, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all capital lease obligations, as defined under GAAP, and (d) all Contingent
Obligations.

 

“GAAP” means generally accepted accounting principles.

 

“Guarantor” means a Subsidiary of Borrower that is incorporated in a state or
commonwealth of the United States.

 

“Indebtedness” means Funded Debt.

 

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

3



--------------------------------------------------------------------------------

“Intellectual Property” means all of Borrower’s right, title and interest, now
existing or hereafter arising, in and to the Copyrights, Trademarks and Patents,
all trade secrets and design rights, all claims for infringement of any of such
rights, and all proceeds and products of the foregoing.

 

“Inventory” means all present and future inventory in which Borrower has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of Borrower, including such inventory as is
temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and Borrower’s Books relating to any of
the foregoing.

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Letter of Credit Maturity Date” means September 30, 2008.

 

“Letters of Credit” means Letters of Credit issued pursuant to Section 2.1.2
hereof.

 

“LIBOR Rate” means, for any LIBOR Interest Period for a LIBOR Rate Advance, the
rate of interest per annum that Bank determines to be the per annum rate of
interest at which deposits in United States Dollars would be offered to Bank
outside of the United States two (2) Business Days before the first day of such
LIBOR Interest Period for a period approximately equal to such LIBOR Interest
Period and in an amount approximately equal to the amount of such Advance, plus
Bank’s Reserve Requirements, if any.

 

“LIBOR Interest Period” means for each LIBOR Rate Advance, a period of
approximately one, two, three, six or twelve months as Borrower may elect,
provided that the last day of an LIBOR Interest Period for a LIBOR Rate Advance
shall be determined in accordance with the practices of the LIBOR interbank
market as from time to time in effect, provided, further, in all cases such
period shall expire not later than the Revolving Maturity Date.

 

“LIBOR Margin” means 1.50%.

 

“LIBOR Rate Advances” means any Advances made or a portion thereof on which
interest is payable based on the LIBOR Rate in accordance with the terms hereof.

 

4



--------------------------------------------------------------------------------

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any security agreement,
swap or hedging agreement, note or notes executed by Borrower in connection with
this Agreement, and any other agreement entered into between Borrower and Bank
in connection with this Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations or condition of Borrower or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, notes, drafts, instruments, securities,
documents of title, and chattel paper, and Borrower’s Books relating to any of
the foregoing.

 

“Obligations” means all loans, advances, debts, liabilities and obligations for
monetary amounts (including Letters of Credit) owing by Borrower to Bank under
any of the Loan Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, contingent or non-contingent, and all covenants and
duties regarding such amounts, of any kind or nature, present or future. This
term includes, without limitation, all principal, interest (including interest
that accrues after the commencement against Borrower or any Subsidiary of
Borrower under the Bankruptcy Code), fees, including, without limitation, any
and all closing fees, prepayment fees, commitment fees, advisory fees, and
attorneys’ fees and any and all other fees, expenses, costs or other amounts
chargeable to Borrower under any of the Loan Documents.

 

“Patents” means all patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues and extensions of the
same.

 

“Periodic Payments” means all interest payments and other recurring payments
that Borrower may now or hereafter become obligated to pay to Bank.

 

“Permitted Indebtedness” means:

 

(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

 

(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;

 

(c) Indebtedness secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such indebtedness does not exceed the cost of the
Equipment financed with such Indebtedness;

 

(d) Subordinated Debt;

 

(e) Indebtedness to trade creditors incurred in the ordinary course of business;

 

5



--------------------------------------------------------------------------------

(f) Indebtedness other than indebtedness described in clauses (a) through (f) of
this definition of Permitted Indebtedness, provided such indebtedness shall not
exceed Three Million Dollars ($3,000,000) in the aggregate at any given time;

 

(g) holdbacks or similar arrangements or instruments related to acquisitions or
other corporate transactions completed (i) as of the Closing Date and (ii) that
are completed after the Closing Date and that are not prohibited by the terms of
this Agreement;

 

(h) Indebtedness acquired as a result of the Roxio Transaction; and

 

(i) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

 

“Permitted Investment” means:

 

(a) Investments existing on the Closing Date disclosed in the Schedule;

 

(b) Additional investments (i) with respect to investments listed in the
Schedule or (i) which are classified by the Borrower as operating expenses
related to research and development costs and related investments.

 

(c) Investments authorized under Borrower’s investment policy in the form
attached hereto as Exhibit F, as amended from time to time with the consent of
Bank, which consent will not unreasonably be withheld;

 

(d) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) certificates of deposit maturing
no more than one (1) year from the date of investment therein issued by a bank
having combined capital and surplus of at least $100,000,000;

 

(e) Investments in any subsidiaries that are Guarantors;

 

(f) Investments made in connection with the Roxio Acquisition;

 

(g) Investments permitted under Section 7.3 hereunder;

 

(h) Investments in other entities in connection with acquisitions, joint
ventures or other strategic transactions in the ordinary course of Borrower’s
business, provided that (A) no Event of Default has occurred which is continuing
or would exist after giving effect to such Investment and (B) the consideration
paid by Borrower in exchange for such Investments consists solely of (i) equity
interests of the Borrower or its Subsidiaries, (ii) licenses, sublicenses,
leases or subleases in the ordinary course of business, (iii) technical or
scientific support or services, and/or (iv) the contribution of intellectual
property;

 

6



--------------------------------------------------------------------------------

(i) Investments consisting of notes receivable or, prepaid royalties and other
credit extensions to customers and suppliers who are not Affiliates, in the
ordinary course of business;

 

(j) Repurchases of stock from former employees or directors of Borrower under
the terms of applicable repurchase agreements provided that no Event of Default
has occurred, is continuing or would exist after giving effect to the
repurchases;

 

(k) Investments accepted in connection with Permitted Transfers;

 

(l) Investments consisting of (i) travel advances, employee relocation loans and
other employee loans and advances in the ordinary course of business and (ii)
loans to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plans or agreements approved by Borrower’s Board of Directors;

 

(m) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

(n) Investments not otherwise permitted under Section 6.7 that do not exceed
Three Million Dollars ($3,000,000) in the aggregate during the term of this
Agreement; and

 

(o) any Investments acquired as a result of the Roxio Acquisition.

 

“Permitted Liens” means the following:

 

(a) Any Liens existing on the Closing Date and disclosed in the Schedule or
arising under this Agreement or the other Loan Documents;

 

(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings;

 

(c) Liens (i) upon or in any equipment acquired or held by Borrower or any of
its Subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition of such equipment,
or (ii) existing on such equipment at the time of its acquisition, provided that
the Lien is confined solely to the property so acquired and improvements
thereon, and the proceeds of such equipment;

 

(d) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;

 

(e) Leases or subleases granted to others by Borrower or by others to Borrower
in the ordinary course of Borrower’s business, not interfering in any material
respect with the business of Borrower and its Subsidiaries taken as a whole;

 

7



--------------------------------------------------------------------------------

(f) Easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances affecting real
property not constituting a Material Adverse Effect;

 

(g) Deposits or Liens in the ordinary course of business under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or environmental liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds;

 

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of custom duties in connection with the importation of goods;

 

(i) Liens of materialmen, mechanics, warehousemen, carriers, artisan’s,
leasehold improvements and fixtures or other similar Liens arising in the
ordinary course of Borrower’s business or by operation of law, which are not
past due or which are being contested in good faith by appropriate proceedings
and for which reserves have been established in accordance with GAAP; and

 

(j) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) and (c)
above, provided that any extension, renewal or replacement Lien shall be limited
to the property encumbered by the existing Lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase.

 

“Permitted Transfer” means the Transfer by Borrower or any Subsidiary of:

 

(a) Inventory in the ordinary course of business;

 

(b) licenses and similar arrangements for the use of the property of Borrower or
its Subsidiaries in the ordinary course of business;

 

(c) licenses entered into by Borrower, as licensor, in the ordinary course of
business;

 

(d) cross-licensing of patents in the ordinary course of business;

 

(e) worn-out or obsolete Equipment;

 

(f) Intellectual Property acquired in the Roxio Acquisition, the Transfer or
licensing of which is subject to the Royalty Sharing Agreement referenced in the
Asset Purchase Agreement associated with the Roxio Acquisition or one or more
other agreements entered into in connection with the Roxio Acquisition; and

 

(g) other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed Three Million Dollars ($3,000,000) during any fiscal year.

 

8



--------------------------------------------------------------------------------

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Quick Assets” means, at any date as of which the amount thereof shall be
determined, the unrestricted and unencumbered cash, and investments with
maturities not to exceed one year, plus current net accounts receivable of
Borrower determined on a consolidated basis in accordance with GAAP.

 

“Reserve Requirement” means, for any LIBOR Interest Period, the average maximum
rate at which reserves (including any marginal, supplemental or emergency
reserves) are required to be maintained during such LIBOR Interest Period under
Regulation D against “Eurocurrency liabilities” (as such term is used in
Regulation D) by member banks of the Federal Reserve System, adjusted by Bank
for expected changes in such reserve percentage during the applicable LIBOR
Interest Period. Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by Bank
by reason of any Regulatory Change against (i) any category of liabilities that
includes deposits by reference to which the LIBOR Rate is to be determined as
provided in the definition of “LIBOR Base Rate” or (ii) any category of
extensions of credit or other assets that include Advances.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer and the Chief Financial Officer, the Director of Finance, the
Treasurer and the Controller, any Senior Vice President, and any member of the
Board of Directors of Borrower, as applicable.

 

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1.1 hereof.

 

“Revolving Line” means a credit extension of up to Forty Million Dollars
($40,000,000) through the day before the first anniversary of the Closing Date,
Thirty Five Million Dollars ($35,000,000) from the first anniversary of the
Closing Date through the day before the second anniversary of the Closing Date,
and Thirty Million Dollars ($30,000,000) at all times thereafter.

 

“Revolving Maturity Date” means September 30, 2007.

 

“Roxio Acquisition” means the purchase of assets and stock under the Asset
Purchase Agreement between Borrower and Roxio, Inc. dated as of August 9, 2004.

 

“Schedule” means the Schedule of Exceptions attached hereto, if any.

 

“Schedule of Fees” means the Schedule of Fees in the form attached hereto as
Exhibit E, as amended from time to time.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms reasonably acceptable to Bank (and
identified as being such by Bank) which consent shall not be unreasonably
withheld.

 

9



--------------------------------------------------------------------------------

“Subsidiary” means any corporation or partnership in which (i) any general
partnership interest or (ii) more than 50% of the stock of which by the terms
thereof ordinary voting power to elect the Board of Directors, managers or
trustees of the entity shall, at the time as of which any determination is being
made, be owned by Borrower, either directly or through an Affiliate.

 

“Trademarks” means any trademark or servicemark rights, application to register
and registrations of the same, and the entire goodwill of the business connected
with and symbolized by such trademarks.

 

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP and all calculations made hereunder shall
be made in accordance with GAAP. When used herein, the terms “financial
statements” shall include the notes and schedules thereto.

 

2. LOAN AND TERMS OF PAYMENT. Borrower promises to pay to the order of Bank, in
lawful money of the United States of America, the aggregate unpaid principal
amount of all Credit Extensions made by Bank to Borrower hereunder. Borrower
shall also pay interest on the unpaid principal amount of such Credit Extensions
at rates in accordance with the terms hereof.

 

2.1 Advances.

 

(a) Availability. Subject to and upon the terms and conditions of this
Agreement, Borrower may request Advances in an aggregate outstanding amount not
to exceed the Revolving Line less the face amount of any outstanding Letters of
Credit. Each Advance shall be in an amount (i) not less than $500,000 and (ii)
that is an integral multiple of $500,000. Subject to the terms and conditions of
this Agreement, Advances may be repaid without penalty (except as provided in
Section 2.6(a)) and reborrowed at any time prior to the Revolving Maturity Date,
at which time all Advances and accrued but unpaid interest shall be immediately
due and payable. If at any time the outstanding Credit Extensions exceed the
Revolving Line, Borrower shall immediately pay Bank, in cash, the amount of such
excess.

 

(b) Procedure. Whenever Borrower desires an Advance, Borrower will notify Bank
by facsimile transmission or telephone no later than 1:00 p.m. California time,
on the Business Day that a Base Rate Advance is to be made, and 1:00 p.m.
California time on the Business Day that is three (3) Business Days prior to the
Business Day on which a LIBOR Rate Advance is made. Each such notification shall
be promptly confirmed by an Advance Request Form in substantially the form of
Exhibit B hereto. Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions if in Bank’s discretion such
advances are necessary to meet Obligations which have become due and remain
unpaid. Bank shall be entitled to rely on any telephonic notice given by a
person who Bank reasonably believes to be a Responsible Officer or a designee
thereof, and Borrower shall indemnify and hold Bank harmless for any damages or
loss suffered by Bank as a result of such reliance. Bank will credit the amount
of Advances to Borrower’s deposit account with Bank.

 

10



--------------------------------------------------------------------------------

Each such notice shall specify:

 

(i) the date such Advance is to be made, which shall be a Business Day;

 

(ii) the amount of such Advance;

 

(iii) whether such Advance is to be a Base Rate Advance or a LIBOR Rate Advance;
and

 

(iv) if the Advance is to be a LIBOR Rate Advance, the LIBOR Interest Period for
such Advance.

 

Each written request for an Advance, and each confirmation of a telephone
request for such an Advance, shall be in substantially the form of Exhibit B
hereto executed by Borrower.

 

(c) Interest. Borrower may elect when it requests an Advance whether the Advance
is to be a Base Rate Advance or a LIBOR Rate Advance. The outstanding principal
balance of each Base Rate Advance shall bear interest until paid in full, at the
Base Rate plus one quarter of one percent (0.25%). In the event the Base Rate is
changed from time to time hereafter, the applicable rate of interest hereunder
shall be increased or decreased effective as of the day the Base Rate is
changed, by an amount equal to such change in the Base Rate. The outstanding
principal balance of each LIBOR Rate Advance shall bear interest until paid in
full at a rate per annum equal to the LIBOR Rate plus the LIBOR Margin. All
interest chargeable under the Loan Documents shall be computed on the basis of a
three hundred sixty (360) day year for the actual number of days elapsed. All
Obligations shall bear interest, upon the occurrence and during the continuance
of an Event of Default, at a rate equal to three (3) percentage points above the
interest rate applicable immediately prior to the occurrence of the Event of
Default.

 

(d) Fixed Rate Option. At any time and from time to time, Borrower may elect to
enter into one or more interest rate swap agreements with Bank pursuant to which
all or any portion of the Advances (such portion to be in a principal amount not
more than $20,000,000) shall effectively bear interest at a fixed rate of
interest for such tenor as Borrower may elect, provided all Advances shall in
any case become due and payable on the Revolving Maturity Date. To select such
option, Borrower shall notify Bank in writing and execute such interest rate
swap and hedging agreements as Bank may reasonably request.

 

2.2 Letters of Credit.

 

(a) Subject to the terms and conditions of this Agreement, at any time prior to
the Revolving Maturity Date, Bank agrees to issue or cause to be issued Letters
of Credit for the account of Borrower in an aggregate outstanding face amount
not to exceed the Revolving Line minus the aggregate amount of the outstanding
Advances at any time. All Letters of Credit shall be, in form and substance,
acceptable to Bank in its sole discretion and shall be subject to the terms and
conditions of Bank’s form of standard application and letter of credit agreement
(the “Application”). Borrower shall execute such Application in connection

 

11



--------------------------------------------------------------------------------

with each Letter of Credit, and pay the fee associated with such Letter of
Credit, which fee shall be equal to (i) 1.50% per annum of the face amount of
each Standby Letter of Credit and (ii) such amount as is set forth in the
Schedule of Fees for each import or export Letter of Credit. On any drawn but
unreimbursed Letter of Credit, the unreimbursed amount shall be deemed an
Advance under Section 2.1.1. Each Letter of Credit shall terminate on or before
the Letter of Credit Maturity Date. On the Revolving Maturity Date, Borrower
shall secure in cash all obligations under any outstanding Letters of Credit on
terms acceptable to Bank.

 

(b) The obligation of Borrower to reimburse Bank for drawings made under Letters
of Credit shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, the
Application, and such Letters of Credit, under all circumstances whatsoever.
Borrower shall indemnify, defend, protect, and hold Bank harmless from any loss,
cost, expense or liability, including, without limitation, reasonable attorneys’
fees, arising out of or in connection with any Letters of Credit, except for
expenses caused by Bank’s gross negligence or willful misconduct.

 

2.3 Payments.

 

(a) Interest hereunder shall be due and payable, in arrears, on the first
calendar day of each calendar quarter during the term hereof. Bank shall charge
such interest, all Bank Expenses, and all Periodic Payments against Borrower’s
deposit account held at Bank or against the Revolving Line, in which case those
amounts shall thereafter accrue interest at the rate then applicable hereunder.
Any interest not paid when due shall be compounded by becoming a part of the
Obligations, and such interest shall thereafter accrue interest at the rate then
applicable hereunder. All payments shall be free and clear of any taxes, (other
than taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office), withholdings, duties,
impositions or other charges, to the end that Bank will receive the entire
amount of any Obligations payable hereunder, regardless of source of payment.

 

(b) Borrower may at any time prepay without penalty (except as provided in
Section 2.6(a)) any Advance, in whole or in part. Each partial prepayment of a
LIBOR Rate Advance shall be in an amount not less than $500,000 or such greater
amount that is an integral multiple of $500,000 (unless the amount outstanding
is less than $500,000). Each prepayment shall be made upon the irrevocable
written or telephone notice of Borrower received by Bank not later than 10:00
a.m. California time on the date of the prepayment of a Base Rate Advance, and
not less than three (3) Business Days prior to the date of the prepayment of a
LIBOR Rate Advance. The notice of prepayment shall specify the date of the
prepayment, the amount of the prepayment, and the portion of the Advance
prepaid. Unless otherwise specified, a prepayment will be presumed to repay
Advances in the order in which they were requested. Each prepayment of a LIBOR
Rate Advance shall be accompanied by the payment of accrued interest on the
amount prepaid and any amount required by Section 2.6.

 

(c) Borrower’s payment obligation hereunder is evidenced by this Agreement and
the Revolving Promissory Note in substantially the form attached hereto as
Exhibit C.

 

12



--------------------------------------------------------------------------------

2.4 Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrower specifies. Upon the occurrence and
during the continuance of an Event of Default, the receipt by Bank of any wire
transfer of funds, check, or other item of payment shall be immediately applied
to conditionally reduce Obligations, but shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment. Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 12:00 noon California time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day. Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

2.5 Fees. Borrower shall pay to Bank the following:

 

(a) Structuring Fee. A structuring fee equal to $75,000, which fee shall be
payable on or before the Closing Date and shall be nonrefundable, less any
portion of the deposit of $10,000 paid prior to the Closing Date, receipt of
which Bank acknowledges;

 

(b) Commitment Fee. A commitment fee equal to one fourth of one percent (0.25%)
per annum (computed on the basis of a 360 day year for the actual number of days
elapsed) of the difference between the Revolving Line and the Average Quarterly
Balance (including the face amount of outstanding Letters of Credit) in each
calendar quarter, which fee shall be payable quarterly in arrears within five
days after the last day of each quarter and shall be nonrefundable, provided
that such fee shall also be payable on the day that all outstanding Obligations
are repaid. The obligation to pay any commitment fee shall terminate as to any
period occurring after the termination of this Agreement, whether such
termination occurs pursuant to Section 6.7(d) or otherwise.

 

(c) Bank Expenses. On the Closing Date, an amount equal to all Bank Expenses
incurred through the Closing Date, including reasonable attorneys’ fees and
expenses and, after the Closing Date, all Bank Expenses, including reasonable
attorneys’ fees and expenses, as and when they become due.

 

2.6 Conversion/Continuation of Advances.

 

(a) Borrower may from time to time submit in writing a request that Base Rate
Advances be converted to LIBOR Rate Advances or that any existing LIBOR Rate
Advances continue for an additional LIBOR Interest Period. Such request shall
specify the amount of the Base Rate Advances which will constitute LIBOR Rate
Advances (subject to the limits set forth below) and the LIBOR Interest Period
to be applicable to such LIBOR Rate Advances. Each written request for a
conversion to a LIBOR Rate Advance or a continuation of a LIBOR Rate Advance
shall be substantially in the form of a LIBOR Rate Conversion/Continuation
Certificate as set forth on Exhibit B-1 which shall be duly executed by a
Responsible Officer. Subject to the terms and conditions contained herein, three
(3) Business Days after Bank’s receipt of such a request from Borrower, such
Base Rate Advances shall be converted to LIBOR Rate Advances or such LIBOR Rate
Advances shall continue, as the case may be provided that:

 

(i) no Event of Default or event which with notice or passage of time or both
would constitute an Event of Default exists;

 

13



--------------------------------------------------------------------------------

(ii) no party hereto shall have sent any notice of termination of the Agreement;

 

(iii) the amount of each LIBOR Rate Advance shall be not less than $500,000 and
an integral multiple of $500,000; and

 

(iv) Bank shall have determined that the LIBOR Interest Period or LIBOR Rate is
available to Bank in the LIBOR market as of the date of the request for such
LIBOR Rate Advance.

 

Any request by Borrower to convert Base Rate Advances to LIBOR Rate Advances or
continue any existing LIBOR Rate Advances shall be irrevocable. Notwithstanding
anything to the contrary contained herein, Bank shall not be required to
purchase United States Dollar deposits in the London interbank market or other
applicable LIBOR Rate market to fund any LIBOR Rate Advances, but the provisions
hereof shall be deemed to apply as if Bank had purchased such deposits to fund
the LIBOR Rate Advances.

 

(b) Any LIBOR Rate Advances shall automatically convert to Base Rate Advances
upon the last day of the applicable LIBOR Interest Period, unless Bank has
received a request to continue such LIBOR Rate Advance at least three (3)
Business Days prior to such last day in accordance with the terms hereof. Any
LIBOR Rate Advances shall, at Bank’s option, convert to Base Rate Advances in
the event that an Event of Default shall exist. Borrower shall pay to Bank, upon
demand by Bank any amounts required to compensate Bank for any loss, cost or
expense incurred, as a result of the conversion of LIBOR Rate Advances to Base
Rate Advances pursuant to the foregoing sentence.

 

2.7 Additional Requirements/Provisions Regarding LIBOR Rate Advances.

 

(a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR Rate
Advance prior to the last day of the LIBOR Interest Period for such LIBOR Rate
Advance, Borrower shall on demand by Bank, pay Bank a prepayment fee equal to
the present value (if any) of the product of (i) the difference (but not less
than zero) between (a) the interest rate applicable to the principal amount that
is being prepaid, and (b) the return that Bank could obtain if it used the
amount of such prepayment of principal to purchase at bid price regularly quoted
securities issued by the United States having a maturity date most closely
coinciding with the end of the LIBOR Interest Period of the prepaid Advance and
such securities were held by Bank until the end of the LIBOR Interest Period
(“Yield Rate”); (ii) a fraction, the numerator of which is the number of days in
the period between the date of prepayment and the end of the LIBOR Interest
Period and the denominator of which is 360; and (iii) the amount of the
principal so prepaid. Present value is determined by discounting the above
product to present value using the Yield Rate as the annual discount factor.
Bank’s determination as to such amount shall be conclusive absent manifest
error.

 

14



--------------------------------------------------------------------------------

(b) Borrower shall pay to Bank, upon demand by Bank, from time to time such
amounts as Bank may reasonably determine to be necessary to compensate it for
any costs incurred by Bank that Bank determines are attributable to its making
or maintaining of any amount receivable by Bank hereunder in respect of any
Advances relating thereto (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), in each case resulting from
any change in any law, regulation, or interpretation thereof (a “Regulatory
Change”) that:

 

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any Advances (other than changes which affect taxes
measured by or imposed on the overall net income of Bank by the jurisdiction in
which Bank has its principal office); or

 

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of Bank (including any Advances or any deposits referred to in
the definition of “LIBOR Base Rate”); or

 

(iii) imposes any other material cost upon Bank as a result of this Agreement
(or any of such extensions of credit or liabilities).

 

Bank will notify Borrower of any event occurring after Closing Date which will
entitle Bank to compensation pursuant to this section as promptly as practicable
after it obtains knowledge thereof and determines to request such compensation.
Bank will furnish Borrower with a statement setting forth the basis and amount
of each request by Bank for compensation under this Section 2.6. Determinations
and allocations by Bank for purposes of this Section 2.6 of the effect of any
Regulatory Change on its costs of maintaining its obligations to make Advances
or of making or maintaining Advances or on amounts receivable by it in respect
of Advances, and of the additional amounts required to compensate Bank in
respect of any Additional Costs, shall be conclusive absent manifest error.
Borrower shall not be required under this Section 2.7(b) to compensate Bank for
Additional Costs incurred more than ninety days before Bank’s initial notice
thereof to Borrower.

 

(c) Borrower shall pay to Bank, upon the request of Bank, such amount or amounts
as shall be sufficient (in the sole good faith opinion of Bank) to compensate it
for any reasonable loss, costs or expense incurred by it as a result of any
failure by Borrower to borrow a LIBOR Rate Advance on the date for such
borrowing specified in the relevant notice of borrowing hereunder.

 

(d) If Bank shall determine that the adoption or implementation after the
Closing Date of any applicable law, rule, regulation or treaty regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Bank (or its applicable lending office) with any respect or directive
regarding capital adequacy of any such authority, central bank or comparable

 

15



--------------------------------------------------------------------------------

agency, has or would have the effect of reducing the rate of return on capital
of Bank or any person or entity controlling Bank (a “Parent”) as a consequence
of its obligations hereunder to a level below that which Bank (or its Parent)
could have achieved but for such adoption, change or compliance (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by Bank to be material, then from time to time, within 15 days after demand by
Bank, Borrower shall pay to Bank such additional amount or amounts as will
compensate Bank for such reduction. A statement of Bank claiming compensation
under this Section and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive absent manifest error.

 

(e) If at any time Bank, in its sole and absolute discretion, determines that:
(i) the amount of the LIBOR Rate Advances for periods equal to the corresponding
LIBOR Interest Periods or any other period are not available to Bank in the
offshore currency interbank markets, or (ii) the LIBOR Rate does not accurately
reflect the cost to Bank of lending the LIBOR Rate Advance, then Bank shall
promptly give notice thereof to Borrower, and upon the giving of such notice
Bank’s obligation to make the LIBOR Rate Advances shall terminate, unless Bank
and Borrower agree in writing to a different interest rate applicable to LIBOR
Rate Advances. If it shall become unlawful for Bank to continue to fund or
maintain any Advances, or to perform its obligations hereunder, upon demand by
Bank, Borrower shall prepay the Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 2.6(a)).

 

2.8 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 11.7, shall continue in full force and effect for so long as any
Obligations are outstanding. Notwithstanding the foregoing, Bank shall have the
right to terminate its obligation to make Credit Extensions under this Agreement
immediately and without notice upon the occurrence and during the continuance of
an Event of Default.

 

3. CONDITIONS OF CREDIT EXTENSIONS.

 

3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

 

(a) this Agreement;

 

(b) an Intellectual Property Security Agreement;

 

(c) a certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

 

(d) a guaranty duly executed by each Guarantor;

 

(e) a financing statement;

 

(f) Borrower-prepared consolidated financial statements for the period ending
September 30, 2004;

 

16



--------------------------------------------------------------------------------

(g) an opinion of counsel to Borrower; and

 

(h) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

 

(a) timely receipt by Bank of an Advance Request Form as provided in Section
2.1.1; and

 

(b) the representations and warranties contained in Section 4 shall be true and
correct in all material respects on and as of the date of such Advance Request
Form and on the effective date of each Credit Extension as though made at and as
of each such date (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date), and no Event of Default shall have occurred
and be continuing, or would exist after giving effect to such Credit Extension.
The making of each Credit Extension shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2(b).

 

4. CREATION OF SECURITY INTEREST.

 

4.1 Grant of Security Interest. In order to secure prompt repayment of any and
all Obligations and in order to secure prompt performance by Borrower of each of
its covenants and duties under the Loan Documents, Borrower grants and pledges
to Bank a continuing security interest in the Collateral. Borrower authorizes
Bank to file with the California Secretary of State, or such other government
office as Bank deems appropriate, a financing statement with the Collateral
description on Exhibit A attached hereto, and to take any other actions as Bank
may deem appropriate to perfect its security interest. Such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
Collateral acquired after the date thereof, subject in each case to Permitted
Liens. Upon transfer of any assets covered by subsection (f) in the definition
of “Permitted Transfer,” the security interest arising hereunder shall be
released.

 

4.2 Delivery of Additional Documentation Required. Borrower shall from time to
time, execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue the
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.

 

4.3 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, at Bank’s expense (unless an Event of Default has occurred
and is continuing) upon reasonable prior notice, from time to time, during
Borrower’s usual business hours but no more than once a year (unless an Event of
Default has occurred and is continuing), to inspect Borrower’s Books and to make
copies thereof and to check, test, and appraise the Collateral in order to
verify Borrower’s financial condition or the amount, condition of, or any other
matter relating to, the Collateral.

 

17



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 

5.1 Due Organization and Qualification. Borrower and each Subsidiary is a
company duly existing under the laws of its state of organization and qualified
and licensed to do business in any state in which the failure to be so qualified
or licensed could reasonably be expected to have a Material Adverse Effect.

 

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s Certificate of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement to which Borrower is a party or by
which Borrower is bound. Borrower is not in default under any material agreement
to which it is a party or by which it is bound, which default would reasonably
be expected to have a Material Adverse Effect.

 

5.3 No Prior Encumbrances. Borrower has good title to its property, free and
clear of Liens, except for Permitted Liens.

 

5.4 Bona Fide Accounts. The Accounts are bona fide existing obligations.

 

5.5 Merchantable Inventory. All Inventory is in all material respects of good
quality, free from all material defects, except for Inventory for which adequate
reserves have been made.

 

5.6 Intellectual Property. Except as set forth in the Schedule and for licenses
granted by Borrower to its customers in the ordinary course of business, to
Borrower’s knowledge, Borrower is the sole owner of the Intellectual Property
other than with respect to any individual failure of ownership would cause a
loss to the Borrower of less than three million dollars ($3,000,000). Except as
set forth in the Schedule, each of the Patents is valid and enforceable, other
than with respect to any individual determination that a particular Patent is
not valid and enforceable which would cause a loss to the Borrower of less than
three million dollars ($3,000,000). Except as set forth in the Schedule, no
claim has been made that any Intellectual Property violates or infringes upon
the rights of any Person, other than any claim, which, if adjudicated adversely
to Borrower, would cause a loss to the Borrower of less than three million
dollars ($3,000,000). Except as set forth in the Schedule, Borrower’s rights as
licensee of another Person’s Patents, Copyrights, Trademarks or other
intellectual property do not give rise to more than 5% of Borrower’s gross
revenue in any fiscal quarter.

 

5.7 Name; Location of Chief Executive Office. Borrower has not done business
under any name except as disclosed in the Schedule. The chief executive office
of Borrower is located at the address indicated in Section 9 hereof.

 

5.8 Litigation. Except as disclosed in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary or affecting any of
Borrower’s property, including any assets acquired in the Roxio Acquisition,
before any court or administrative agency, in which, with respect to any
individual claim or action, the damages in a decision adverse to Borrower would
be reasonably likely to exceed $3,000,000. Except as disclosed in the Schedule,
Borrower does not have knowledge of any such pending or threatened actions or
proceedings.

 

18



--------------------------------------------------------------------------------

5.9 No Material Adverse Change in Financial Statements. All consolidated
financial statements related to Borrower and any Subsidiary that are delivered
by Borrower to Bank fairly present in all material respects Borrower’s
consolidated financial condition as of the date thereof and Borrower’s
consolidated results of operations for the period then ended. There has not been
a material adverse change in the consolidated financial condition of Borrower
since the date of the most recent of such financial statements submitted to
Bank, other than as described in writing to Bank.

 

5.10 Solvency, Payment of Debts. Borrower is not insolvent, as that term is
defined in Section 101 of the Bankruptcy Code. Borrower is able to pay its debts
(including trade debts) as they mature.

 

5.11 Regulatory Compliance. Borrower and each Subsidiary has met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA. No event has occurred resulting from Borrower’s failure to comply with
ERISA that is reasonably likely to result in Borrower’s incurring any material
liability. Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940. Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations G, T and U of the Board
of Governors of the Federal Reserve System). Borrower has not violated any
statutes, laws, ordinances or rules applicable to it, violation of which could
reasonably be expected to have a Material Adverse Effect.

 

5.12 Environmental Condition. None of Borrower’s or any Subsidiary’s properties
or assets has ever been used by Borrower or any Subsidiary in the disposal of,
or to produce, store, handle, treat, release, or transport, any hazardous waste
or hazardous substance other than in accordance with applicable law. None of
Borrower’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a hazardous waste or
hazardous substance disposal site, or a candidate for closure pursuant to any
environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary. Neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.

 

5.13 Taxes. Borrower and each Subsidiary has filed or caused to be filed all tax
returns required to be filed, and has paid, or has made adequate provision for
the payment of, all taxes reflected therein.

 

5.14 Subsidiaries. Except as set forth in the Schedule (as amended from time to
time to reflect Subsidiaries created dissolved or merged or consolidated after
the Closing Date, to the extent not prohibited under this Agreement), Borrower
does not own any stock, partnership interest or other equity securities of any
Person, except for Permitted Investments.

 

19



--------------------------------------------------------------------------------

5.15 Government Consents. Borrower and each Subsidiary has obtained all material
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted, the
failure to obtain which could reasonably be expected to have a Material Adverse
Effect.

 

5.16 Investment Accounts. Borrower maintains its Investment Property with the
financial institutions set forth in the Schedule.

 

5.17 Full Disclosure. No representation, warranty or other statement made by
Borrower herein or in any certificate furnished to Bank in connection herewith
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading.

 

6. AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, until payment in full of all outstanding
Obligations, and for so long as Bank may have any commitment to make a Credit
Extension hereunder, such Borrower shall do all of the following:

 

6.1 Good Standing. Borrower shall maintain its and each of its Subsidiaries’
corporate existence in its jurisdiction of organization and maintain
qualification in each jurisdiction in which the failure to be so qualified would
have a Material Adverse Effect. Borrower shall maintain, and shall cause each of
its Subsidiaries to maintain in force all licenses, approvals and agreements,
the loss of which could reasonably be expected to have a Material Adverse
Effect.

 

6.2 Government Compliance. Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, other than where such noncompliance
would not reasonably be expected to have a Material Adverse Effect.

 

6.3 Financial Statements, Reports, Certificates. Borrower shall deliver to Bank:
(a) as soon as available, but in any event within forty five (45) days after the
end of each fiscal quarter, a company prepared consolidated balance sheet,
income statement and operating cash flow statement for Borrower covering
Borrower’s consolidated operations during such period prepared in accordance
with GAAP (subject to year-end adjustments and the absence of footnotes),
consistently applied, and certified by a Responsible Officer; (b) within ninety
(90) days after the end of Borrower’s fiscal year, audited consolidated
financial statements of Borrower prepared in accordance with GAAP (subject to
year-end adjustments and the absence of footnotes), consistently applied,
together with an unqualified opinion on such financial statements of an
independent certified public accounting firm; (c) promptly upon receipt of
notice thereof, a report of any legal actions pending or threatened against
Borrower or any Subsidiary that would reasonably be expected to result in
damages or costs to Borrower or any Subsidiary of Three Million Dollars
($3,000,000) or more; (d) within forty five (45) days after the end of each
fiscal quarter, a Compliance Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto; and (e) such budgets, sales
projections, operating plans or other financial information as Bank may
reasonably request from time to time.

 

20



--------------------------------------------------------------------------------

6.4 Taxes. Borrower shall make, and shall cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment or
deposit thereof; and Borrower will make, and will cause each Subsidiary to make,
timely payment or deposit of all material tax payments and withholding taxes
required of it by applicable laws, including, but not limited to, those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Bank with proof satisfactory to
Bank indicating that Borrower or a Subsidiary has made such payments or
deposits; provided that Borrower or a Subsidiary need not make any payment if
the amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

 

6.5 Insurance. Borrower, at its expense, shall keep its property insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof. Borrower shall also maintain insurance relating to
Borrower’s ownership and use of its property in amounts and of a type that are
customary to businesses similar to Borrower’s. Borrower shall obtain such
lender’s loss endorsement as Bank reasonably requests, showing Bank as a loss
payee thereof. All liability insurance policies shall show Bank as an additional
insured and shall require the insurer to give Bank at least twenty (20) days
notice before canceling such policy.

 

6.6 Intellectual Property. Borrower shall give Bank written notice not less than
10 days after the filing of any applications or registrations with the United
States Copyright Office, including the title of such work to be registered as it
will appear on such application or registration and the date such application or
registration will be filed, and shall execute such documents as Bank reasonably
requests to perfect or continue the perfection of Bank’s security interest
therein.

 

6.7 Financial Covenants. On a consolidated basis, Borrower shall maintain and
comply with the following financial covenants:

 

(a) Quick Ratio. Borrower shall maintain as of the last day of each fiscal
quarter a ratio of Quick Assets to Current Liabilities of at least (i) 0.75 to
1.00 through March 31, 2005, (ii) 1.00 to 1.00 from June 30, 2005 through
December 31, 2005, and (ii) 1.25 to 1.00 at all times thereafter.

 

(b) Leverage Ratio. Borrower shall maintain as of the last day of each fiscal
quarter, a ratio of Funded Debt to EBITDA for the four quarters immediately
preceding the date of measurement of not more than (i) 2.00 to 1.00 through
September 30, 2004, (ii) 2.50 to 1.00 thereafter through December 31, 2004,
(iii) 2.25 to 1.00 thereafter through March 31, 2005, (iv) 2.00 to 1.00
thereafter through June 30, 2005, (iii) 1.75 to 1.00 thereafter through
September 30, 2005, and (iv) 1.50 to 1.00 from December 31, 2005 and at all
times thereafter.

 

21



--------------------------------------------------------------------------------

(c) Net Profit. Borrower’s net profit after taxes shall not be less than Zero
Dollars ($0.00) for any fiscal quarter, provided that Borrower may suffer a loss
of up to Two Million Five Hundred Thousand Dollars ($2,500,000) in each of the
fiscal quarters in which the Roxio Acquisition is closed and the immediately
subsequent quarter.

 

(d) Roxio Acquisition. The covenants set forth in this Section 6.7 are based on
financial statements and projections that Borrower provided to Bank in
connection with this Agreement. Borrower has advised Bank that the accounting
treatment of the Roxio Acquisition may cause Borrower to change certain
projections. Within 60 days after the date of the closing of the Roxio
Acquisition, Borrower may at its option provide Bank with revised projections
and revised covenants for this Agreement which reflect the closing of the Roxio
Acquisition. Bank shall, in good faith, review, analyze and consider the revised
covenants proposed by Borrower pursuant to this Section 6.7(d) and advise
Borrower of its decision within 10 days after receipt of such revised
projections and proposed covenants. If Bank and Borrower are unable to agree on
revised covenants and the Borrower is unable or unwilling to abide by the
covenants contained in this Agreement as of the date it is first executed by the
Bank and Borrower, the Borrower shall repay all amounts outstanding under this
Agreement, and this Agreement shall terminate, on the earlier of (i) 135 days
after the date of the Roxio Acquisition or (ii) the occurrence of an Event of
Default not related to the closing of the Roxio Acquisition or such changed
projections.

 

6.8 Operating and Depository Accounts. Within 90 days after the Closing Date,
Borrower shall maintain its primary operating and depository accounts with Bank.

 

6.9 Guaranties. Borrower shall cause each Subsidiary organized after the Closing
Date under the laws of any state or commonwealth in the United States of America
to execute a guaranty of the Obligations in form and substance reasonably
satisfactory to Bank.

 

6.10 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, until payment in full of the outstanding
Obligations or for so long as Bank may have any commitment to make any Credit
Extensions, Borrower will not do any of the following:

 

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than Permitted Transfers.

 

7.2 Change in Business. Engage in any business, or permit any of its
Subsidiaries to engage in any business, other than the businesses currently
engaged in by Borrower and any business substantially similar or related thereto
(or incidental thereto), or suffer a Change in Control, or without thirty (30)
days prior written notification to Bank, relocate its chief executive office.

 

22



--------------------------------------------------------------------------------

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person, other than
(i) the Roxio Acquisition, (ii) transactions between Subsidiaries, and (iii)
transactions in which Borrower is the surviving entity provided in each case
that after giving effect to any such transaction, (a) there is no Change in
Control, (b) the cash consideration paid in such transaction and any other
mergers or acquisitions consummated in the fiscal year in which such transaction
is completed shall not exceed the sum of the Ten Million Dollars ($10,000,000)
plus the net proceeds of financing transactions completed by the Borrower at any
time within the 365-day period before such transaction is consummated, and (c)
an Event of Default does not exist at the time of such transaction and would not
exist after giving effect to any such transaction.

 

7.4 Indebtedness. Create, incur, assume or be or remain liable with respect to
any Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness.

 

7.5 Encumbrances. Create, incur, assume or suffer to exist any Lien with respect
to any of its property, or assign or sell any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or agree with any Person
other than Bank not to grant a security interest in, or otherwise encumber, any
of its property, or permit any Subsidiary to do so.

 

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock or
permit any of its Subsidiaries to do so except that Borrower or any of its
Subsidiaries may (1) pay dividends in capital stock, (2) repurchase the stock of
former employees pursuant to stock repurchase agreements as long as an Event of
Default does not exist prior to such repurchase or would not exist after giving
effect to such repurchase, (3) redeem, retire or purchase any of its capital
stock (provided that before and after such redemption, retirement or purchase,
the financial covenants in Section 5.6 have been complied with) or (4) pay any
dividends to Borrower or any Guarantor.

 

7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments.

 

7.8 Transactions with Affiliates. Except as set forth in the Schedule, directly
or indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower except for transactions that are in the ordinary course of
Borrower’s business, upon fair and reasonable terms that are no less favorable
to Borrower than would be obtained in an arm’s length transaction with a
nonaffiliated Person.

 

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision in a manner
adverse to Bank’s interest (as reasonably determined by Bank) contained in any
documentation relating to the Subordinated Debt.

 

7.10 Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit

 

23



--------------------------------------------------------------------------------

Extension for such purpose, or fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur, fail to comply with the Federal Fair Labor Standards Act or violate
any law or regulation to which Borrower is subject, which violation could
reasonably be expected to have a Material Adverse Effect.

 

8. EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1 Payment Default. If Borrower fails to pay the principal of, or any interest
on, any Advances when due and payable; or fails to pay any of the other
Obligations not constituting principal or interest, (including without
limitation, Bank Expenses in accordance with the terms hereof) within thirty
(30) days after receipt by Borrower of an invoice for such other Obligations;

 

8.2 Covenant Default. If Borrower fails to perform any obligation under Section
6.7 or violates any of the covenants contained in Article 7 of this Agreement,
or fails or neglects to perform, keep, or observe any other material term,
provision, condition, covenant, or agreement contained in this Agreement, in any
of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure such
default within thirty (30) days after Borrower receives notice thereof or any
officer of Borrower becomes aware thereof (provided that no Credit Extensions
will be required to be made during such cure period);

 

8.3 Material Adverse Change. If there occurs a circumstance or circumstances
that could reasonably be expected to have a material adverse effect on (i) the
business, operations or condition of Borrower and (ii) the ability of Borrower
to repay the Obligations or otherwise perform its obligations under the Loan
Documents;

 

8.4 Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within thirty (30) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material portion of Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within thirty (30) days after Borrower receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrower (provided that no Credit Extensions will be required to be made
before such action or event is stayed or an adequate bond posted;

 

8.5 Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within thirty (30) days (provided that
no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

 

24



--------------------------------------------------------------------------------

8.6 Other Agreements. If there is a default in any agreement to which Borrower
is a party with a third party or parties resulting in a right by such third
party or parties, whether or not exercised, to accelerate the maturity of any
indebtedness in an amount in excess of Three Million Dollars ($3,000,000);

 

8.7 Judgments. Other than with respect to actions that are subject to reserves
reflected on the balance sheet dated September 30, 2004 of Roxio, Inc., if a
judgment or judgments for the payment of money in an amount not covered by
insurance that is undisputed by Borrower’s insurance company, individually or in
the aggregate, of at least Three Million Dollars ($3,000,000) shall be rendered
against Borrower and shall remain unsatisfied and unstayed for a period of
thirty (30) days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of such judgment);

 

8.8 Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty, if applicable (collectively, the “Guaranty
Documents”), or any event of default occurs under any Guaranty Document or any
guarantor revokes or purports to revoke a Guaranty, or any material
misrepresentation or material misstatement exists now or hereafter in any
warranty or representation set forth in any Guaranty Document or in any
certificate delivered to Bank in connection with any Guaranty Document, or if
any of the circumstances described in Sections 8.3 through 8.7 occur with
respect to any Guarantor.

 

8.9 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank as of the date such
representation or warranty was made by any Responsible Officer pursuant to this
Agreement or to induce Bank to enter into this Agreement or any other Loan
Document.

 

9. BANK’S RIGHTS AND REMEDIES.

 

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

 

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5 all
Obligations shall become immediately due and payable without any action by
Bank);

 

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank; and

 

25



--------------------------------------------------------------------------------

(c) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, or (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank.

 

(d) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, for a reasonable period without charge, in order to exercise
any of Bank’s rights or remedies provided herein, at law, in equity, or
otherwise;

 

(e) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Effective upon the occurrence and during the continuance of an Event of Default,
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section, to use, without charge, Borrower’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any property of a similar nature, as
it pertains to the Collateral, in completing production of, advertising for
sale, and selling any Collateral and, in connection with Bank’s exercise of its
rights under this Section, Borrower’s rights under all licenses and all
franchise agreements shall inure to Bank’s benefit other than such rights that
may not, under the terms of such licenses and franchise agreements, be
transferred to Bank (to the extent such restrictions are enforceable); and

 

(f) Dispose of the Collateral by way of one or more contracts or transactions,
for cash or on terms, in such manner and at such places (including Borrower’s
premises) as is commercially reasonable, and apply any proceeds to the
Obligations in whatever manner or order Bank deems appropriate.

 

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable. This
power of attorney shall terminate upon the payment in full of all Obligations
outstanding under this Agreement.

 

26



--------------------------------------------------------------------------------

9.3 Accounts Collection. At any time after the occurrence and during the
continuance of an Event of Default under this Agreement, Bank may notify any
Person owing funds to Borrower of Bank’s security interest in such funds and
verify the amount of such Account. Borrower shall collect all amounts owing to
Borrower for Bank, receive in trust all payments as Bank’s trustee, and
immediately deliver such payments to Bank in their original form as received
from the account debtor, with proper endorsements for deposit.

 

9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; (b) set up
such reserves under a loan facility in Section 2.1 of the Loan and Security
Agreement as Bank deems necessary to protect Bank from the exposure created by
such failure; or (c) obtain and maintain insurance policies of the type
discussed in Section 6.5 of this Agreement. Any payments made by Bank shall not
constitute an agreement by Bank to make similar payments in the future or a
waiver by Bank of any Event of Default under this Agreement.

 

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices, Bank shall not in any way or manner be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other person whomsoever. All risk of loss, damage
or destruction of the Collateral shall be borne by Borrower.

 

9.6 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 

9.7 Demand; Protest. Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Bank on which Borrower may in any way be liable.

 

10. NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent

 

27



--------------------------------------------------------------------------------

by first-class mail, postage prepaid) shall be personally delivered or sent by a
recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by telefacsimile to Borrower or to Bank, as the case may
be, at its addresses set forth below:

 

If to Borrower:   

Sonic Solutions

101 Rowland Way

Novato, CA 94945

Attn: Mr. Clay Leighton, Chief Financial Officer

FAX: (415) 893-8008

 

With a copy to:   

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, NY 10104

Attn: James R. Tanenbaum

FAX: (212) 468-7900

 

If to Bank:   

Union Bank of California, N.A.

99 Almaden Blvd., Suite 200

San Jose, CA 95113

Attn: Mr. Allan Miner and Mr. James Goudy

FAX: (408) 280-7163

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
Failure to deliver any notice or demand to a Person not a party to this
Agreement shall not invalidate a notice or demand otherwise delivered to a party
hereto in accordance with this Section 10.

 

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Borrower and Bank hereby submits to the jurisdiction of the
state and Federal courts located in the County of Santa Clara, State of
California. BORROWER AND BANK WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IF FOR ANY REASON THE JURY WAIVER IN
THIS AGREEMENT IS NOT ENFORCEABLE, THE PARTIES AGREE THAT ANY DISPUTE,
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR

 

28



--------------------------------------------------------------------------------

ANY OF THE TRANSACTION CONTEMPLATED THEREIN SHALL BE SETTLED BY FINAL AND
BINDING ARBITRATION TO BE HELD IN SANTA CLARA COUNTY, CALIFORNIA AND IN
ACCORDANCE WITH THE THEN-CURRENT COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION. JUDGMENT UPON ANY AWARD RESULTING FROM ARBITRATION MAY
BE ENTERED INTO AND ENFORCED BY ANY STATE OR FEDERAL COURT IN THE STATE OF
CALIFORNIA HAVING JURISDICTION THEREOF.

 

12. GENERAL PROVISIONS.

 

12.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by Borrower without Bank’s prior written consent, which consent may be
granted or withheld in Bank’s sole discretion. Bank shall have the right without
the consent of or notice to Borrower to grant participations in all or any part
of, or any interest in, Bank’s interests under this Agreement. Bank may assign
all or any part of Bank’s interests under this Agreement to any Person with
Borrower’s prior written consent, which consent shall not be unreasonably
withheld, provided no such consent shall be required (i) in connection with the
sale of a substantial portion of Bank’s loan portfolio or a merger of Bank with
or into another Person or (ii) during the continuance of an Event of Default.

 

12.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank as a result of or in any
way arising out of, following, or consequential to transactions between Bank and
Borrower whether under this Agreement, or otherwise (including without
limitation reasonable attorneys fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.

 

12.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.5 Amendments in Writing, Integration. This Agreement cannot be amended or
terminated orally. All prior agreements, understandings, representations,
warranties, and negotiations between the parties hereto with respect to the
subject matter of this Agreement, if any, are merged into this Agreement and the
Loan Documents.

 

12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

 

29



--------------------------------------------------------------------------------

12.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding. The obligations of Borrower to indemnify Bank with respect
to the expenses, damages, losses, costs and liabilities described in Section
12.2 shall survive until all applicable statute of limitations periods with
respect to actions that may be brought against Bank have run.

 

12.8 Confidentiality. In handling any confidential information Bank and all
employees and agents of Bank, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries,
affiliates or service providers of Bank in connection with their present or
prospective business relations with Borrower, (ii) to prospective transferees or
purchasers of any interest in the Loan Documents, (iii) as required by law,
regulations, rule or order, subpoena, judicial order or similar order, (iv) as
may be required in connection with the examination, audit or similar
investigation of Bank and (v) as Bank may determine in connection with the
enforcement of any remedies hereunder. Confidential information hereunder shall
not include information that either: (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have actual knowledge
that such third party is prohibited from disclosing such information.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

SONIC SOLUTIONS

By:

 

/s/ A. Clay Leighton

--------------------------------------------------------------------------------

Title:

 

Senior Vice President and Chief Financial Officer

--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.

By:

 

/s/ Alan B. Miner

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

 

30